Title: Abigail Adams to John Adams, 25 July 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree, July 25 1775
      Dearest Friend
     
     I received yours of July 7 for which I heartily thank you, it was the longest and best Letter I have had, the most Leasurely and therefore the most Sentimental. Previous to your last I had wrote you and made some complaints of you, but I will take them all back again—only continue your obliging favours whenever your time will allow you to devote one moment to your absent Portia.
     This is the 25 of July. Gage has not made any attempts to march out, since the Battle at Charlstown. Our Army are restless and wish to be doing something to rid themselves and the land of the Virmin and Locusts which infest it. Since I wrote you last the Companys stationd upon the coasts both in this Town, Weymouth and Hingham were orderd to Nantasket to reap and bring of the Grain which they accomplished, all except a field or two which was not ripe, and having whale boats they undertook to go to the light House and set fire to it, which they effected in open day and in fair sight of several men of War. Upon their return came down upon them Eight Barges, one cutter, one Schooner, all in Battle array, and pourd whole broad sides upon them, but our Men all reached the shore and not one life lost, two only slightly wounded in their legs. They marchd up a Hill and drew into order in hopes the marines would land, but they chose rather to return without a land engagement, tho tis
      Thought they will burn the Town down as soon as our forces leave it. I had this account from Capt. Vinton who with his company were there. These little Skirmishes seem trifling, but they serve to innure our Men and harden them to Danger. I hear the Rebels are very Wroth at the distruction of the light House.
     There has been an offer from Gage to send the poor of Boston to Salem by Water, but not complied with on our part. They returnd for answer they would receive them upon the lines. Dr. Tufts saw a Letter from Deacon Newall in which he mentions the Death of John Cotton, says tis very sickly in Town. Every Fishing vessel is now obliged to enter and clear out as tho she was going a foreign Voyage, no inhabitant is sufferd to partake, but obliged to wait till the Army are supplied, and then if one remains they are allowed to purchase it. An order has been given out in Town that no person shall be seen to wipe their faces with a white hankerchief. The reason I hear is, that tis a Signal of Mutiny. General Burgoine lives in Mr. Samll. Quincys House. A Lady who lived opposite says she saw raw meat cut and hacked upon her Mahogona Tables, and her superb damask curtain and cushings exposed to the rain as if they were of no value. How much better do the
      Tories fare than the Whigs? Suppose this worthy good Man was put in with all confidence that nothing should be hurt. I was very much pleased with Generals Lees Letter, and really entertaind a more favorable opinion of Burgoyne than I before had im­bibed from his Speach, but a Late letter from London wrote to Mr. Josiah Quincy and in case of his absence to be opened either by you or Mr. Samll. Adams or either of the Warrens has left me no room to think that he is possessd either of Generosity, Virtue or Humanity. His character runs thus—As to Burgoyne I am not Master of Language sufficient to give you a true Idea of the Horrible wickedness of the Man. His designs are dark, His Dissimulation of the deepest die, for not content with deceiving Mankind he practices deceit on God himself, by Assuming the Appearance (like Hutchinson) of great attention to Religious Worship when every action of his life is totally abhorant to all Ideas
      of true Religion, Virtue or common Honesty. An Abandoned Infamous Gambler of Broken fortune and the Worst Most detestable of the Bedford Gang who are wholly bent on Blood, tyrany and Spoil, and therefore the darling Favorite of our unrivalled Ruler Lord Bute.—The character of How is not drawn much more favourably, But Clintons General character very good and tis said he does not relish the Service he is sent upon.
     I am ready to believe this of Clinton as I have never heard of any Speaches of his since his arrival, nor scarcely any mention of him. That such characters as Burgoynes and Hows should engage in such a cause is not to be wonderd at, but really to be lamented when a Man possessd of one spark of virtue should be drawn aside, and disgrace himself and posterity by adding one more to the already infamous List.—Suppose you have heard of Darbys arrival, and the intelligance he brings. I could not refrain wishing them everlasting fetters. “The News received with some symptoms of pleasure” and “our Friends increased” and a few more such sugar plumbs. Were they suffering as we are, could Americans sit thus coldly whilst Brittons were a Bleading? How is it posible that the love of Gain and the Lust of domination should render the Humane mind so callous to every principal of honour, Generosity and Benevolence.
     May that day be far distant from America when trade’s unfeeling train shall usurp this land and dispossess the Swain.
     
      “Ill fares the land, to hastening ills a prey
      Where wealth accumulates, and men decay:
      Princes and Lords may flourish, or may fade;
      A Breath can make them, as a Breath has made
      But a bold peasantry, their Country’s pride,
      When once destroyed, can never be supplied.”
     
     Your address meets with general approbation here, your petition­ing the King again pleases (forgive me if I say the timid and the weak) those persons who were esteemed the Luke Warm, and who think that no Works of Supereragation can be performed to Great Brittain—whilst others say you heap coals of fire upon the Heads of your Enimies. You know you are considerd here as the most perfect body—if one Member is by any means renderd incapable of acting tis supposed the difficency will be made up. The Query is why your president left the Congress so long as to make it necessary to chuse an other Member, whether he declined returning to you again?
     Suppose you have a list of our Counsel. It was generally thought that Gage would make an attempt to come out either Election Day or upon the Fast, but I could not believe we should be disturbed upon that Day, even the Devils believe and tremble, and I really believe they are more affraid of the Americans prayers than their Swords. I could not bear to hear our inanimate old Batchelor. Mrs. Cranch and I took our chaise and went to hear Mr. Haven of Deadam, and We had no occasion to repent Eleven miles ride. Especially as I had the pleasure of spending the day with my name sake and Sister Delegate. Why should we not assume your titles when we give you up our names. I found her comfortably situated, in a little Country cottage with patience, perseverance and fortitude for her companions, and in better Health than she has enjoyed for many months
      past.
     I fear General Thomas being overlooked and Heath placed over him will create much uneasiness. I know not who was to blame, but it is like to make a great and fatal Gap in the Army. If Thomas resigns all his officers resign; and Mr. Thomas cannot with honour hold under Heath. The Camp will evince to every Eye how good an officer he has been—but this is out of my Sphere. I only say what others say and what the general disposition of the people is.
     I believe you will not complain that I do not write often enough and lengthy enough. When you are tired tell me. Pray make my complements to Mr. Barrel for his great civility to Portia. I really feel very anxious to be exposed to any Eyes but yours whose partiality I have so often Experienced to cover a multitude of faults that I rely upon it with the utmost Security.—You will not faill letting me hear from you by every opportunity. All our little folks send duty to pappa. Johnny says do you think Mamma pappa will write to me—has not he so many things to do that he will forget me. Brother and Sister Cranch send their Love. My Mother says I must always remember to add hers to you when I write. I need not say how much I want to see you, but no one will credit my story of your returning in a month. I hope to have the best of proofs to convince them—it cannot need any to convince you how sincerely I am your most affectionate
     
      Portia
     
    